Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/546170 application originally filed December 09, 2021.
Claims 1-20 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6, 18 and 19 are unclear as to the claimed properties disclosed in the claims making the claims indefinite.  The claims recite “a lower heating value”, “a flash point”, a “cloud point”, “a yield sooting index”, “a water solubility” and “a cetane number”.  The claims fail to clearly state if the properties are defined by the claimed formula or by a specific type of composition.  Additionally, the composition has not been clearly defined by directing the composition to a particular fuel (i.e. diesel) or fuels overall due to the properties are known in the art to be defined by fuel compositions.  The claims fail to define the properties to a particular material (i.e. a specific type of composition, compound, fuels, etc.).  Further clarification and/or amending of the claim is required.  In order to further compact prosecution, the properties will be interpreted to reflect a diesel composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moulton et al. (US 5,746,785) hereinafter “Moulton”.
Regarding Claims 1-20
	Moulton discloses in the abstract, a mixture of alkoxy-terminated poly-oxymethylenes, having a varied mixture of molecular weights, is blended with diesel fuel to form an improved fuel for autoignition engines. The mixed alkoxy-terminated poly-oxymethylenes may be produced by reacting paraformaldehyde with methylal, methanol, or other alcohol for a length of time and at a temperature and pressure sufficient to form the mixed alkoxy-terminated poly-oxymethylenes. 
	Moulton discloses in column 2 lines 19-32, an improved fuel for compression ignition engines, i.e., an improved diesel fuel, and a method for producing the fuel. The first step in the method for forming the fuel is the production of mixed molecular weight alkoxy-terminated poly-oxymethylenes (ATPOM), collectively represented by chemical formula CnH2n+1O(CH2O)xCnH2n+1,which have a range of molecular weights, preferably from about 80 to about 350. Both x and n in the chemical formula represent integers equal to 1 or greater.
Moulton does not explicitly disclose the composition comprising the claimed formula having “a lower heating value”, “a flash point”, a “cloud point”, “a yield sooting index”, “a water solubility” and “a cetane number”, however it is the examiners position the composition comprising the claimed formula would have the properties as disclosed by the claimed invention due to compounds and its properties are inseparable.  
“Products of identical compound cannot have mutually exclusive properties.” A compound and its properties are inseparable. There-fore, if the prior art teaches the identical compound, the properties applicant discloses and/or claims are necessarily present. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim(s) 1, 3-4, 7-8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouva et al. (WO 2020/120834 A1) hereinafter cited under US 2022/0049174 “Kouva”.
Regarding Claim 1, 7-8 and 20
	 Kouva discloses in paragraphs 0005-0007, a diesel fuel composition comprising: a. a renewable paraffinic diesel component 20-95 vol-% of the total diesel fuel composition volume; and b. oxymethylene ethers having molecular structure CH3O—(CH2O)n—CH3, with n=3-5 (OME3-5), 5-80 vol-% of the total diesel fuel composition volume.
	Kouva discloses in paragraph 0081, oxymethylene ethers (OME) may sometimes be referred to as “oxymethylene dimethyl ethers”, “oligomeric oxymethylene dimethyl ethers”, or “polyoxymethylene dimethyl ethers”.
	Kouva discloses in paragraph 0082, in certain embodiments, the OME3-5 comprises 40-50 wt-% OME 3 (CH3O—(CH2O)n—CH3 with n=3), 35-45 wt-% OME4 (CH3O—(CH2O)n—CH3 with n=4) and 5-25 wt-% OME5 (CH3O—(CH2O)n—CH3 with n=5) of the total weight of OME3-5 in the diesel fuel composition. Preferably, OME3-5 comprises ca. 45 wt-% OME 3 (CH3O—(CH2O)n—CH3 with n=3), ca. 40 wt-% OME4 (CH3O—(CH2O)n—CH3 with n=4) and ca. 15 wt-% OME5 (CH3O—(CH2O)n—CH3 with n=5) of the total weight of OME3-5 in the diesel fuel composition. Such distributions of OME3, OME4, and OME5 in OME3-5 promotes beneficial particulate emission properties.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Regarding Claims 3 and 4
	Kouva discloses in Table 1, the flash point between the range of 55C to about -18C and the cetane number between the range of 55-124 of the composition comprising various OME’s.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771